DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 11, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kocherscheidt et al. (Publication: US 2014/0177931 A1) in view of Muench et al. (Publication: 2013/0162639 A1), Cheng (Publication: 2018/0146887 A1).

Regarding claim 1, see rejection on claim 14. 

	Regarding claim 2, Kocherscheidt in view of Muench, Cheng disclose all the limitations of claim 1 including dental site.
Muench discloses wherein the image is one of the plurality of images of the site used to generate the virtual 3D model, wherein the image is modified by adding the additional data about the reference object to the image, and wherein the image, as modified, is used to generate the virtual 3D model of the site ([0045] a plurality of virtual objects 52, 53 may be added to three-dimensional virtual space 31 to form virtual reality 41. At least one of virtual objects 52, 53 may be a virtual element 52 being controlled within virtual space 31. In one embodiment in FIG. 1, the controlled virtual element 52 may be embodied as crosshairs whose position within virtual space 31 may be controlled by a user.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kocherscheidt in view of Muench, Chengwith wherein the image is one of the plurality of images of the site used to generate the virtual 3D model, wherein the image is modified by adding the additional data about the reference object to the image, and wherein the image, as modified, is used to generate the virtual 3D model of the site as taught by Muench. The motivation for doing so the generation of augmented reality can be improved. 

	Regarding claim 11, Kocherscheidt in view of Muench, Cheng disclose all the limitations of claim 1 including dental site.
Kocherscheidt discloses wherein the one or more known properties comprise at least one of a known reflectivity of the reference object, a known diffraction of the reference object, a known reactivity of the reference object to a wavelength of light, a known texture of the reference object, a known surface pattern of the reference object, a known color of the reference object or a known shape of the reference object ([0015] - the first regions with hard tissue and the second regions with soft tissue are identified using the color data. For example, the color of each measured point can be broken down into the hue components of the red-green-blue color space (RGB color space) or the HSV color space. Then each measured point is assigned to one type of tissue using threshold value criteria. When there are high proportions of the red hue component, the measured point may be identified as soft tissue, namely gingiva, and when there are high proportions of the green, blue and red hue components, the measured point may be identified as hard tissue, namely white tooth substance.).

	Regarding claim 14, Kocherscheidt discloses anon-transitory computer readable medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising ([0001] - Fig. 1 – A handpiece, system, with computer-assisted recording algorithm. It is know that a computer has a  memory with instructions. ) : 
receiving intraoral scan data comprising an intraoral image of a dental site of a patient ([0012] – color camera records color data of the dental site of the patient, thus receiving can be read on. ); 
performing an analysis of the intraoral image to a) identify of a foreign object represented in the intraoral image ([0015] the first regions with hard tissue and the second regions with soft tissue are identified using the color data. The color of each measured point can be broken down into the hue components of the red-green-blue color space (RGB color space) or the HSV color space. ) and b) determine that the foreign object is an instance of a reference object having one or more known properties ([0015] Each measured point is assigned to one type of tissue using threshold value criteria. When there are high proportions of the red hue component, the measured point may be identified as soft tissue, namely gingiva, and when there are high proportions of the green, blue and red hue components, the measured point may be identified as hard tissue, namely white tooth substance.); 
modifying the intraoral image by adding additional data based on the one or more known properties of the reference object ([0047] - The first image is added with images 2, 3, based on the weight factors of first and second regions.) ; 
receiving additional intraoral scan data comprising a plurality of additional intraoral images of the dental site ([0034] – each image of the oral region is recorded in different interval of time ad receiving by the handpiece. ) 
Kocherscheidt discloses dental site and intraoral images as stated above.
Kocherscheidt does not however Muench discloses
modifying the image by adding additional data about the foreign object to the based on the one or more known properties ( [0045] - adding virtual objects to the three dimensional virtual space based on the crosshairs position. );
generating a virtual three-dimensional (3D) model of the site based on the modified image and the plurality of additional images ([0045] - a plurality of virtual objects 52, 53 may be added to three-dimensional virtual space 31 to form virtual reality 41. At least one of virtual objects 52, 53 may be a virtual element 52 being controlled within virtual space 31. In one embodiment in FIG. 1, the controlled virtual element 52 may be embodied as crosshairs whose position within virtual space 31 may be controlled by a user. A fifth step 50 may be a user input 50. In one embodiment in FIG. 1, the interaction of the user may be calculated based on an input via joystick 51.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kocherscheidt with modifying the image by adding additional data about the foreign object to the based on the one or more known properties; generating a virtual three-dimensional (3D) model of the site based on the modified image and the plurality of additional images as taught by Muench. The motivation for doing so the generation of augmented reality can be improved. 
Kocherscheidt in view of Muench, do not however Cheng disclsoes
wherein the foreign object is an object not naturally occurring in a mouth of the patient ([0021] With reference to FIGS. 1-4, a respiration detection device according to the present invention includes a mouth guard) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kocherscheidt in view Muench with as taught by Cheng. The motivation for doing so to make the detection more convenience in real time. 

	Regarding claim 23, see rejection on claim 14.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kocherscheidt et al. (Publication: US 2014/0177931 A1) in view of Muench et al. (Publication: 2013/0162639 A1), Cheng (Publication: 2018/0146887 A1) and Satkin et al. (Publication: 2018/0350216 A1)
	
	Regarding claim 5, Kocherscheidt in view of Muench, Cheng disclose all the limitations of claim 1 including dental site.
Kocherscheidt in view of Muench, Chengdo not however Satkin discloses 
Satkin discloses wherein performing the analysis of the image comprises inputting the image into a machine learning model trained to identify one or more types of reference objects, wherein the machine learning model outputs an indication of the representation of the reference object in the image ([0068] - models for objects can be developed using machine learning techniques. These models can be accessed and used to identify whether a particular cluster of data points in a dense depth map collected by a SLAM device is associated with a particular type of object. Once identified, a representation of the particular type of object can be generated and provided in conjunction with the floor plan.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kocherscheidt in view Muench with wherein performing the analysis of the image comprises inputting the image into a machine learning model trained to identify one or more types of reference objects, wherein the machine learning model outputs an indication of the representation of the reference object in the image as taught by Satkin. The motivation for doing so the floor plane can be accurate developed. 

Regarding claim 6, Kocherscheidt in view of Muench, Cheng disclose all the limitations of claim 1 including dental site.
Kocherscheidt in view of Muench, Chengdo not however Satkin discloses 
generating the image on which the analysis is performed by projecting the virtual 3D model onto a plane ([0073] - The three-dimensional model can be projected onto an image plane associated with the virtual camera perspective to generate the two-dimensional image of the scene.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kocherscheidt in view Muench with generating the image on which the analysis is performed by projecting the virtual 3D model onto a plane as taught by Satkin. The motivation for doing so the floor plane can be accurate developed. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kocherscheidt et al. (Publication: US 2014/0177931 A1) in view of Muench et al. (Publication: 2013/0162639 A1), Cheng (Publication: 2018/0146887 A1) and Fisker et al. (Publication: 2014/0212832 A1)

Regarding claim 13, Kocherscheidt in view of Muench, Cheng disclose all the limitations of claim 1 including dental site.
Kocherscheidt in view of Muench, Chengdo not however Fisker discloses 
wherein the reference object comprises at least one of a shape or a material that causes intraoral scans of the reference object to have a reduced accuracy ([0004] - When scanning a rigid object in a location for obtaining a virtual 3D model of the rigid object, such as scanning teeth in the mouth of a patient by means of a handheld scanner, it may happen that movable objects such as the patient's cheeks, tongue, or the dentist's instruments or fingers are captured in the sub-scans, because these movable object are located for example between the surface of the teeth and the scanner, whereby the movable object obstruct the view of the teeth for the scanner , thus the moveable shape would obstruct the view of the teeth and obstruction would reduce the accuracy.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kocherscheidt in view Muench with wherein the reference object comprises at least one of a shape or a material that causes intraoral scans of the reference object to have a reduced accuracy as taught by Fisker. The motivation for doing so it would encourage development of a more accurate scanner. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kocherscheidt et al. (Publication: US 2014/0177931 A1) in view of Muench et al. (Publication: 2013/0162639 A1), Cheng (Publication: 2018/0146887 A1), Brown et al. (Publication: 2012/0281873 A1).

Regarding claim 24, Kocherscheidt in view of Muench, Cheng disclose all the limitations of claim 1 including dental site.
Kocherscheidt in view of Muench, Chengdo not however Brown discloses performing a lookup of the reference object in a reference object library to determine the additional data about the reference object ([0034] - a library of object models may be constructed during an offline phase at 108 that stores examples of different plausible dynamics for the 3D model, and during runtime a simple library lookup may be performed for a matching dynamics model (for example, a generic vehicle model for a tracked automobile, a generic truck model for a tracked object determined to be a truck, etc.).) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kocherscheidt in view Muench, Cheng with performing a lookup of the reference object in a reference object library to determine the additional data about the reference object as taught by Fisker. The motivation for doing so the operation can be optermized. 

Allowable Subject Matter

Regarding claims 3, 7, 8, 9, 10, 12, 15, 17, 19, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art discovered is the combination of Kocherscheidt et al. (Publication: US 2014/0177931 A1) in view of Muench et al. (Publication: 2013/0162639 A1), Cheng (Publication: 2018/0146887 A1), Fisker et al. (Publication: 2014/0212832 A1), Biemans et al. (Publication: 2019/0073924 A1), and Lehner et al. (Publication: 2018/0243061 A1).

However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 3, 7, 8, 9, 10, 12, 15, 17, 19, 20 or 21, either singly or in an obvious combination.

Regarding claims 4, 7, 16, 18, and 22 depend on claims 3, 6, 15, 17, and 21 with no art was found that could be applied to the claims 3, 6, 15, 17, and 21 as recited.   



Response to Arguments

Rejection Under  35 U.S.C. 112, SECOND PARAGRAPH
Applicant’s amendments are sufficient to overcome the 112 (b) rejection. Therefore the rejection is withdrawn 

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “Kocherscheidt does not teach or suggest "identify[ing] a foreign object represented in the intraoral image, wherein the foreign object is an object not naturally occurring in a mouth of the patient," as set forth in amended claim 14.”
The argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheng reference.  
Regarding claims 2, 5, 6, 11, 13, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, and 14 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, and 14 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday-Thursday and alternate Fridays (9:30am - 6:00pm) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616